UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7676


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

KENYATTA SYKES,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, Senior
District Judge. (4:09-cr-00015-F-1; 4:11-cv-00104-F)


Submitted:   February 16, 2012              Decided:   February 23, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenyatta Sykes, Appellant Pro Se. S. Katherine Burnette, Joshua
Bryan Royster, OFFICE OF THE UNITED STATES ATTORNEY, Stephen
Aubrey West, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kenyatta Sykes seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C.A. § 2255 (West Supp.

2011) motion.           The order is not appealable unless a circuit

justice    or    judge    issues   a   certificate       of    appealability.      28

U.S.C. § 2253(c)(1)(B) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that   reasonable   jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El     v.    Cockrell,    537    U.S.    322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                        Slack,

529 U.S. at 484-85.            We have independently reviewed the record

and    conclude    that    Sykes   has      not   made   the    requisite   showing.

Accordingly, we grant Sykes’s motion to seal, deny his motion

for a certificate of appealability, and dismiss the appeal.                        We

dispense    with        oral   argument      because     the     facts    and   legal




                                            2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3